       Case 1:19-cr-00846-KPF Document 125 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                   19 Cr. 846-7 (KPF)
                   -v.-
                                                        ORDER
SHAROD BELL,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a change of plea hearing in this

matter on December 21, 2020, at 9:00 a.m. The hearing will proceed via video

conference, with public audio access available by dialing in (917) 933-2166 and

entering 74642823. Instructions for video participants will be sent separately

in advance of the hearing.

      SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
